Motion Granted and Order filed February 15, 2018.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-17-00510-CR
                                 ____________

                   SHARON DENISE PHILLIPS, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 339th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1448558


                                     ORDER
      Appellant is represented by appointed counsel, Danny Easterling.
Appellant’s brief was originally due November 9, 2017. We have granted
extensions to file appellant’s brief through February 8, 2018. No brief was filed.
On February 6, 2018, counsel filed a further request for extension of time to file
appellant’s brief. We grant the request for extension and issue the following order.
      We order Danny Easterling to file a brief with the clerk of this court on or
before March 8, 2018. No further extensions of time will be granted absent
exceptional circumstances. Additionally, if counsel does not timely file appellant’s
brief as ordered, the court may issue an order abating the appeal and directing the
trial court to conduct a hearing to determine the reason for the failure to file the
brief and the consideration of sanctions, appointment of new counsel, or other
appropriate relief.



                                  PER CURIAM

Panel consists of Justices Busby, Brown, and Jewell.